I dissent. It appears to me that the appellant insurance company is dissatisfied with the arbitrators' award and is now using this declaratory judgment action to circumvent and collaterally attack the award without "appealing" the decision as provided in R.C. 2711.10, 2711.11 and 2711.13. Appellant agreed to proceed with arbitration and did so without a reservation of rights under the policy.
Appellant seeks to disguise as a lack of cooperation, various actions of appellee which would have been ruled upon in some degree by the arbitrators in the admission of evidence. I believe appellant's claims of misleading statements resulting in surprise as well as tardy medical reports were matters the arbitrators could have cured by continuances or otherwise. It must be kept in mind that at the point of arbitration, the parties are adversaries. Appellant should not be permitted to make up for its shortcomings in conducting the arbitration case by now claiming a lack of cooperation under the policy.
In my opinion, there is not now a justiciable controversy between the parties upon which the court can make a declaratory judgment.